Citation Nr: 1521929	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  06-28 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a compensable rating for a left knee disability based on limitation of motion prior to September 14, 2010 and in excess of 10 percent since that date.  

2.  Entitlement to a rating in excess of 10 percent for a left knee disability based on instability or injury to the semilunar cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.  He is currently incarcerated.  

This matter is on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

This appeal was remanded by the Board in November 2009, April 2012 and March 2013 for further development and is now ready for disposition.

The Board apologies to the Veteran for the delay in the full adjudication of his case. 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's left knee disability was characterized by stiffness, some limitation of motion, a history of a tear to the semilunar cartilage and some laxity; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "severe" in nature has not been shown.  


CONCLUSIONS OF LAW

1.  For the period prior to September 14, 2010, a 10 percent rating, but no more, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260 (2014). 

2.  For the period since September 14, 2010, the criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2014).

3.  The criteria for a separate 20 percent disability rating, but no more, for a left knee disability based on instability or injury to the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period since September 14, 2010, the Veteran has received a 10 percent rating for his left knee based on limitation of motion under 38 C.F.R. § 4.71a, DCs 5003 and 5261 (2014).  

As an initial matter, the Board determines that a 10 percent rating is warranted for the Veteran's left knee disorder for the period on appeal prior to September 14, 2010.  Specifically, a 10 percent rating is for application under 38 C.F.R. § 4.71a, DC 5003 when there is X-ray evidence of arthritis in a major joint that is accompanied by limitation of motion or other characteristic limitations.  However, even when arthritis is not evident, the Court of Appeals for Veterans Claims has held that a compensable rating under 38 C.F.R. § 4.59 is still for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable, regardless of whether arthritis is present or not.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, although the Veteran was unable to report for a VA examination until December 2009, the examiner on that occasion noted a relatively consistent history of knee pain and the inability to walk for extended periods of time.  His work profile also noted that he must rest periodically while working.  Although the December 2009 VA examination was the first clinical evaluation of the Veteran's left knee, his statements establish that these symptoms have existed prior to that time.  Therefore, in view the Veteran's stated symptoms from the time he submitted his claim on September 21, 2004, a 10 percent rating based on arthritis and pain is warranted since that date.  See Govan v. Nicholson, 23 Vet. App. 326 (2007).  

However, the Board also determines that a rating in excess of 10 percent is not warranted for the period on appeal based solely on limitation of motion.  In order to warrant an increased rating in the left knee based solely on limitation of motion, the evidence must show:

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).

See 38 C.F.R. § 4.71a (2014).

Here, at his VA examination in December 2009, the Veteran exhibited a painful gait.  However, his range of motion included full extension and 130 degrees of flexion.  Next, in March 2011, his left knee was not red, although there was some mild edema observed and, in a May 2012 statement, he complained of significant knee pain.  However, these symptoms did not appear to have resulted in additional functional limitation than what was observed in December 2009. 

At his next VA examination in July 2012, the Veteran stated that he experienced several hours of extended knee pain.  Upon examination, however, his range of motion included flexion limited by pain to 90 degrees and full extension.  While he continued to complain of pain at subsequent evaluations, radiographic imaging conducted in June 2013 did not note any significant change in the left knee since 2010.  These July 2012 results were confirmed as personally observed by the VA examiner in a subsequent September 2013 statement.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his left knee, and that there was some functional loss, it does not appear that a rating in excess of 10 percent is warranted, even when accounting for such loss.  As such the objective medical evidence does not support a higher evaluation

Next, the Veteran also receives a separate 10 percent rating for his left knee disability based removal of the semilunar cartilage under 38 C.F.R. § 4.71a, DC 5259.  In order to warrant a separate rating in excess of 10 percent based on instability or injury to the semilunar cartilage, the evidence must show:

* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 20 percent for moderate symptoms, and 30 percent for severe symptoms).

See 38 C.F.R. § 4.71a.

Based on the evidence of record, the Board determines that a 20 percent rating is warranted for the Veteran's left knee based on moderate instability and the presence of dislocated semilunar cartilage.  Specifically, an MRI from September 2010 reflected the presence of a meniscal tear that was surgically repaired in January 2011.  As such, it can be argued that he had a new "dislocation of the semilunar cartilage."  Moreover, the fact that he wears a sleeve brace on a relatively constant basis persuades the Board that his instability is more "moderate" than "mild."  Therefore, a 20 percent rating is warranted on this basis. 

However, as "severe" lateral instability or recurrent subluxation has not been shown, a rating in excess of 20 percent is not warranted.  Specifically, at his VA examination in September 2010, the Veteran exhibited positive Lachman's and McMurray's tests, and he was considered to have "chronic instability."  However, he is able to ambulate without assistive devices.  

At a physical evaluation in November 2010, the Veteran complained of "pain all over his knee" that buckles and locks on him "constantly."  Upon examination, he was positive for varus stress and McMurray's tests.  However, his Lachman's test was negative and it has not been so severe that he has received any therapy of injections.  

At his most recent VA examination in July 2012, the Veteran stated that he still continued to experience constant pain and that he has daily episodes of giving way.  However, upon examination, his anterior disability was only 5 millimeters and he was completely stable in the posterior and lateral directions.  There was also no evidence of patellar dislocation.  These July 2012 results were confirmed as personally observed by the VA examiner in a subsequent September 2013 statement.  Therefore, his symptoms are not "severe" such that a rating in excess of 20 percent is for application.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left knee disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 10 percent disability is warranted prior to September 14, 2010, for the Veteran's left knee disability based on limitation of motion, but a rating in excess of 10 percent is not warranted for any period on appeal.  Moreover, a 20 percent rating, but no more, is warranted for his left knee disability based on instability and injury to the semilunar cartilage.  The appeal is granted to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A 10 percent rating, but no more, for a left knee disability based on limitation of motion for the period prior to September 14, 2010, is granted, subject to the laws and requirements governing the payment of monetary benefits.  

A rating in excess of 10 percent for a left knee disability based on limitation of motion for the period since September 14, 2010, is denied.  

A 20 percent disability rating, but no more, for a left knee disability based on instability or injury to the semilunar cartilage, is granted, subject to the laws and requirements governing the payment of monetary benefits.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


